DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that independent Claims 19,25 are allowable.
In response, Claims 19, 25 have been allowed in the current office action.
Applicant argues that independent Claims 19,25 are allowable.
In response, Claims 19, 25 have been allowed in the current office action.
Applicant argues that the prior art does not disclose the limitations of Claim 1.
In response, the Examiner respectfully disagree with the Applicant. Regarding Claim 1, Pritchard discloses a method for dispensing a beverage container from a beverage dispenser (fig.1), comprising: receiving a user selection of a beverage (para.0112); and dispensing, a beverage container corresponding to the user selection (para.0112).
Pritchard does not disclose displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display; upon completion of the simulation.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display; upon completion of the simulation simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed. The rejection of Claim 1 clearly gave an obviousness rationale for the prior art combination. The mere illustration of a simulation of an article dispensed does not impart novelty on the claim limitation. Moreover, one of ordinary skill in the art would modify Burr with Pritchard for the reasons given in the rejection.
Applicant argues Claims 4,5 are allowable.
	In response, Claims 4,5 have been rejected using the 112 statute (see office action).
	Applicant argues that Claim 9 is allowable.
	In response, Claim 9 has been objected to in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, “into an inlet port of the beverage container” is not understood.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-8,10,34 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2012/0277904) in view of Burr (US 5,222,624).
Regarding Claim 1, Pritchard discloses a method for dispensing a beverage container from a beverage dispenser (fig.1), comprising: receiving a user selection of a beverage (para.0112); and dispensing, a beverage container corresponding to the user selection (para.0112).
Pritchard does not disclose displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display; upon completion of the simulation.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display; upon completion of the simulation simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed.

Regarding Claim 3, Pritchard discloses wherein the user interface is a touch-screen display (para.0112).
Regarding Claim 6, Pritchard discloses wherein the display is arranged on the beverage dispenser (fig.1).
Regarding Claim 7, Pritchard does not disclose wherein the simulation depicts a beverage container that is the same as the beverage selected by the user.
Burr discloses wherein the simulation depicts a dispensed article that is the same as the dispensed article selected by the user (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with wherein the simulation depicts a beverage container that is the same as the beverage selected by the user simply to give the customers a more enjoyable and interactive experience with the vending machine.
Regarding Claim 8, Pritchard does not disclose wherein the simulation depicts a beverage container moving on the display towards a delivery portal of the beverage dispenser.
Burr discloses wherein the simulation depicts a dispensed article moving on the display towards a delivery portal of the dispenser (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with wherein the simulation depicts a beverage container moving on the display towards a delivery portal of the beverage dispenser simply to give the customers a more enjoyable and interactive experience with the vending machine.
Regarding Claim 10, Pritchard discloses wherein dispensing the beverage container comprises dispensing the beverage container from a temperature-regulated compartment of a beverage container dispenser (para.0049).

Burr discloses wherein the simulation does run for a set time (this would be inherent since the simulation does not run perpetually; the simulation runs for a time and stops, thus enabling the user to select their lottery tickets to be dispensed thereafter; C1:L60-68; C2:1-10), and wherein dispensing the article occurs at the end of the set runtime (tickets are only dispensed shortly after the simulation has ended). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with wherein the simulation comprises a set runtime, and wherein dispensing the beverage container occurs at the end of the set runtime simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed.

Allowable Subject Matter
Claims 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for providing a slush beverage in a beverage container including the steps “dispensing a beverage container corresponding to the user selection from a first temperature- regulated compartment of the beverage container dispenser to a delivery portal of the beverage container dispenser, wherein the first temperature-regulated compartment is configured to store the beverage container at or below a freezing point of the beverage such that the beverage is supercooled; displaying, on the display of the beverage container dispenser, an instruction for causing nucleation of the supercooled beverage to form a slush beverage within the beverage container. “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
s 25-26,30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for dispensing a beverage container including the steps “receiving in an inlet port of a beverage container dispenser a first beverage container containing a beverage corresponding to a beverage selection of a user; displaying, upon receipt of the first beverage container into the inlet port of the beverage container dispenser “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 9,33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651